Citation Nr: 1506553	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status-post cervical discectomy with fusion and residual decreased range of motion (cervical spine disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from January 2003 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a cervical spine disability and assigned the same an initial 10 percent rating. 

In July 2014, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the transcript of the July 2014 Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, during his July 2014 Board hearing, asserted that his cervical spine disability has increased in severity. Also, he reported that during his most recent VA examination of the cervical spine, conducted in February 2013, two years prior, the examiner did not use a device to measure his range of motion. On remand, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his cervical spine disability. 

The Veteran's most recent VA treatment records associated with the claims file are dated in November 2012. Although the Veteran, during his July 2014 Board hearing, reported that he had not received VA treatment since his last VA examination, it is possible that he has received VA treatment since July 2014. On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records, if any.  
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Tennessee Valley Healthcare System dated from November 2012 to the present, if any. If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

2. Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his cervical spine disability. The examiner should note all relevant pathology, including any disabling effects. All indicated tests, to include range of motion studies conducted using a goniometer or other standard range of motion measurement device, and neurological studies, should be completed. The examiner should specifically discuss any additional functional loss or limitations due to pain as well as any other factor, including, but not limited to, incoordination, fatigability, weakness, or decreased strength, speed, or endurance.  

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


